Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 03/21/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8, 9, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8,409,169 (Moss) in view of U.S. Patent Publication Number 2010/0256528 (Lippert et al.)
Regarding claims 1-4, 13, 14 Moss discloses as shown Figure 6a, an intravascular device, comprising: an elongated member extending between a proximal end and a distal end along a longitudinal axis, and having a plurality of fenestrations (gap 149d, see col. 16, lines 16-38)  that define a plurality of axially extending beams (arm 147a, see col. 18, lines 5-12) and circumferentially extending rings (non-helical band coils 155a, 155b, 155c, 155d, see Figure 6d)  in a one-beam cut pattern, wherein only a single axially extending beam is disposed between each pair of adjacent circumferentially extending rings in the one-beam cut pattern; wherein at least one beam of the one-beam cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces, where the elongate member is a tube structure, where the at least one beam has a substantially uniform thickness across its circumferential length.
Moss fails to disclose wherein an angle formed between the interior surface and one or both of the lateral surfaces is less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees, wherein an angle formed between the exterior surface and one or both lateral surfaces is greater than about 45 degrees.
Lippert et al., from the same field of endeavor teaches a similar intravascular device as shown in Figures 7A-7D, 9, where the device includes a beam with a cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces where the angle is a result effective variable for the purpose of providing flexibility and torqueability and avoiding bias of the device in any particular direction. See paragraphs [0079], [0083].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the angle formed between the interior surface and one or both of the lateral surfaces disclosed by Moss to be less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees, wherein an angle formed between the exterior surface and one or both lateral surfaces is greater than about 45 degrees because it would only require the optimization of a result effective variable disclosed in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Moss discloses wherein the elongated member comprises a polymer. See col. 7, lines 16-23.
Regarding claim 9, Moss discloses wherein the rings and beams are encapsulated in a polymer. See col. 14, lines 36-44

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8,409,169 (Moss) in view of U.S. Patent Publication Number 2010/0256528 (Lippert et al.) as applied to claim 4 above, and further in view of U.S. Patent Publication Number 2011/0245807 (Sakata et al.)
Regarding claim 5, Moss fails to disclose a core disposed within the tube structure
Sakata et al., from the same field of endeavor teaches a similar intravascular device as shown in Figure 1 which includes a core (core wire) disposed within the tube structure for the purpose of preventing the tube from kinking. See paragraph [0068].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the intravascular device disclosed by Moss to include the core disclosed by Sakata et al. in order to prevent the tube from kinking.
Claim(s) 1, 4, 6, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2020/0054860 (McElhaney et al.) in view of U.S. Patent Publication Number 2010/0256528 (Lippert et al.)
Regarding claims 1, 4, 14 McElhaney et al. discloses as shown Figure 4, an intravascular device, comprising: an elongated member extending between a proximal end and a distal end along a longitudinal axis, and having a plurality of fenestrations (openings between hoops 60, see paragraph [0016]) that define a plurality of axially extending beams (support wires 33, 37, see paragraph [0016]) and circumferentially extending rings in a one-beam cut pattern, wherein only a single axially extending beam is disposed between each pair of adjacent circumferentially extending rings (hoops 60, see paragraph [0016]) in the one-beam cut pattern; wherein at least one beam of the one-beam cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces, where the elongate member is a tube structure, where the elongate member is a tubular structure.
McElhaney fails to disclose wherein an angle formed between the interior surface and one or both of the lateral surfaces is less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees, wherein an angle formed between the exterior surface and one or both lateral surfaces is greater than about 45 degrees. 

Lippert et al., from the same field of endeavor teaches a similar intravascular device as shown in Figures 7A-7D, 9, where the device includes a beam with a cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces where the angle is a result effective variable for the purpose of providing flexibility and torqueability and avoiding bias of the device in any particular direction. See paragraphs [0079], [0083].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the angle formed between the interior surface and one or both of the lateral surfaces disclosed by McElhaney to be less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees, wherein an angle formed between the exterior surface and one or both lateral surfaces is greater than about 45 degrees because it would only require the optimization of a result effective variable disclosed in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, McElhaney et al. discloses an inner tube (PTFE tube 25, see paragraph [0014]) disposed within the tube structure.
Regarding claim 13,  McElhaney et al. wherein the at least one beam has a substantially uniform thickness across its circumferential length. See Figure 4.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2020/0054860 (McElhaney et al.) in view of U.S. Patent Publication Number 2010/0256528 (Lippert et al.) as applied to claims 4 and 1 above, and further in view of U.S. Patent Publication Number 2004/0111044 (Davis et al.)
Regarding claim 7, McElhaney et al. in view of Lippert et al. fail to disclose one or more coils disposed within the tube structure. 
Davis et al., from the same field of endeavor teaches a similar device as show in Figures 21-24,  where a tube structure includes one or more coils (radiopaque coil 200, see paragraph [0062]), for the purpose of configuring the tube (or any of structure) the coils are within to be seen.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by McElhaney to include the guidewire 100 (which would include the coils 200) within the sheath 20 (and thus necessarily within flat wire reinforcement 24 shown in Figure 4), for the purpose of tracking the location of the tube structure.

Regarding claim 10, McElhaney et al. wherein the elongated member comprises a nickel-titanium alloy. 
Davis et al., from the same field of endeavor teaches a similar device as show in Figures 21-24,  wherein the elongated member comprises a nickel-titanium alloy. See paragraph [0052]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by McElhaney by substituting the material of the elongate member disclosed by McElhaney et al. for the material of the elongated member disclosed by Davis et al. because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2020/0054860 (McElhaney et al.) in view of U.S. Patent Publication Number 2010/0256528 (Lippert et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2009/0177185 (Northrop)
Regarding claim 11, McElhaney et al. fails to disclose wherein the elongated member comprises stainless steel. 
Northrop, from the same field of endeavor teaches a similar device as shown in Figure 3 where the elongate member comprises stainless steel. See paragraph [0041].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed to modify the device disclosed by Davis by substituting the material of the elongated member disclosed by Davis for the stainless steel disclosed by Northrop because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	Regarding claim 12, McElhaney et al. fails to disclose wherein the elongated member is formed from two or more different materials. 
Northrop, from the same field of endeavor teaches a similar device as shown in Figure 3 where the elongate member comprises two or more different material. See paragraph [0041].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed to modify the device disclosed by McElhaney et al. by substituting the material of the elongated member disclosed by McElhaney et al. for two or more different material disclosed by Northrop because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claims 1, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2018/0071496 (Synder) U.S. Patent Publication Number 2010/0256528 (Lippert et al.)
Regarding claim 1, Synder discloses as shown in Figures 2,  5, an intravascular device, comprising: an elongated member extending between a proximal end and a distal end along a longitudinal axis, and having a plurality of fenestrations (spaces between rings 116, see paragraph [0044])  that define a plurality of axially extending beams (beam 114, see paragraph [0044] or beams 122 in Fig. 5, see paragraph [0054]) and circumferentially extending rings (rings 116)  in a one-beam cut pattern, wherein only a single axially extending beam is disposed between each pair of adjacent circumferentially extending rings in the one-beam cut pattern; wherein at least one beam of the one-beam cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces, where the elongate member is a tube structure.
Synder fails to disclose wherein an angle formed between the interior surface and one or both of the lateral surfaces is less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees.
Lippert et al., from the same field of endeavor teaches a similar intravascular device as shown in Figures 7A-7D, 9, where the device includes a beam with a cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces where the angle is a result effective variable for the purpose of providing flexibility and torqueability and avoiding bias of the device in any particular direction. See paragraphs [0079], [0083].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the angle formed between the interior surface and one or both of the lateral surfaces disclosed by Synder to be less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees because it would only require the optimization of a result effective variable disclosed in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Synder  discloses wherein the intravascular device is a guidewire. See abstract and claim 18.
Regarding claim 16,  Synder  discloses wherein the intravascular device is a microcatheter. See abstract and claim 19.
Regarding claim 17, Synder discloses as shown in Figures 2,  5, an intravascular device, comprising: an elongated member extending between a proximal end and a distal end along a longitudinal axis, and having a plurality of fenestrations (spaces between rings 116, see paragraph [0044])  that define a plurality of axially extending beams (beam 114, see paragraph [0044] or beams 122 in Fig. 5, see paragraph [0054]) and circumferentially extending rings (rings 116)  in a one-beam cut pattern, wherein only a single axially extending beam is disposed between each pair of adjacent circumferentially extending rings in the one-beam cut pattern; wherein at least one beam of the one-beam cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces, where the elongate member is a tube structure.
Synder fails to disclose the angle formed between the interior surface and one or both of the lateral surfaces is between about 75 degrees and about 130 degrees, and wherein an angle formed between the exterior surface and one or both lateral surfaces is greater than about 45 degrees.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the angle formed between the interior surface and one or both of the lateral surfaces disclosed by Synder to be between about 75 degrees and about 130 degrees, and wherein an angle formed between the exterior surface and one or both lateral surfaces is greater than about 45 degrees because it would only require the optimization of a result effective variable disclosed in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2018/0071496 (Synder) U.S. Patent Publication Number 2009/0177185 (Northrop)
Regarding claim 1, Synder discloses as shown in Figures 2,  5, an intravascular device, comprising: an elongated member extending between a proximal end and a distal end along a longitudinal axis, and having a plurality of fenestrations (spaces between rings 116, see paragraph [0044])  that define a plurality of axially extending beams (beam 114, see paragraph [0044] or beams 122 in Fig. 5, see paragraph [0054]) and circumferentially extending rings (rings 116)  in a one-beam cut pattern, wherein only a single axially extending beam is disposed between each pair of adjacent circumferentially extending rings in the one-beam cut pattern; wherein at least one beam of the one-beam cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces, where the elongate member is a tube structure.
Synder fails to disclose wherein an angle formed between the interior surface and one or both of the lateral surfaces is less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees.
Northrop, from the same field of endeavor teaches a similar intravascular device as shown in Figure 3a, where the device includes a beam with a cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces where the angle is recognized to be result effective variable for the purpose of bending (Northrop discloses the dimensions of slots 26 which include bevels are recognized to provide for desired flexibility). See paragraphs [0031], [0035]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the angle formed between the interior surface and one or both of the lateral surfaces disclosed by Synder to be less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees because it would only require the optimization of a result effective variable disclosed in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments filed 03/21/2022 (see pages 6-9) have considered but are moot because they do not apply to the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771